Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Janice V. Rice on September 24, 2021.

Amend claims 1, 3, 12, and 19 as follows.

Within text line 15 (the formula constituting one line) of claim 1, immediately after “an alcohol”, delete “ ; “ and insert --- , ---.

Within text line 16 (the formula constituting one line) of claim 1, replace “80: 20 to 100: 0” with --- 80:20 to 100:0 ---.

Within text line 20 (the formula constituting one line) of claim 1, immediately after “wherein the” and before “composition”, insert the text, --- allophanate group-containing polyisocyanate ---.

Within text line 30 (each formula constituting one line) of claim 1, immediately after “wherein the” and before “composition”, insert the text, --- allophanate group-containing polyisocyanate ---.


Within text line 3 of claim 3, replace “(a 1)” with --- (a1) ---.

Within text line 3 of claim 12, replace “80: 20 to 100: 0” with --- 80:20 to 100:0 ---.

Within text line 15 (the formula constituting one line) of claim 19, immediately after “an alcohol”, delete “ ; “ and insert --- , ---.

Within text line 16 (the formula constituting one line) of claim 19, replace “80: 20 to 100: 0” with --- 80:20 to 100:0 ---.

Within text line 20 (the formula constituting one line) of claim 19, immediately after “wherein the” and before “composition”, insert the text, --- allophanate group-containing polyisocyanate ---.

Within text line 30 (each formula constituting one line) of claim 19, immediately after “wherein the” and before “composition”, insert the text, --- allophanate group-containing polyisocyanate ---.























Amend the Abstract as follows.



















Provided is a composition for forming polyurethane resin having
a balance between reactivity and reducing viscosity and successfully
imparting low-temperature storage stability, for use in fixing a hollow or
flat sheet fiber separation membrane; and an MDI prepolymer
containing a large amount of allophanate group without a metal
compound and a method for producing the same while successfully
controlling a reaction.  Solution is provided by using a composition for forming
polyurethane resin, containing a specific isocyanate group-containing
compound; allophanatizing MDI with a tertiary amine catalyst without
containing a metal catalyst; and reacting in the presence of at least one
selected from the group consisting of a carboxylic acid amide, a sulfonic
acid amide and an active methylene compound.








Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/           Primary Examiner, Art Unit 1765